UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6198



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALFRED CALDWELL, a/k/a Big Al,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CR-92-113)


Submitted:   June 23, 2004                 Decided:   August 5, 2004


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas Fredericks, Virginia Beach, Virginia, for Appellant. Laura
Marie Everhart, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alfred Caldwell seeks to appeal the district court's

order dismissing his 28 U.S.C. § 2255 (2000) motion as successive,

and   denying   his    Fed.   R.     Civ.   P.   59(e)   motion   for    lack   of

jurisdiction.    This court may grant a certificate of appealability

only if the appellant makes a substantial showing of the denial of

a constitutional right.        28 U.S.C. § 2253(c)(2) (2000).           Where, as

here, a district court dismisses a § 2255 motion on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”        Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).                    We

have independently reviewed the record and conclude that Caldwell

has not made the requisite showing. See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003).

           We construe Caldwell’s notice of appeal and informal

brief on appeal as an application to file a second or successive

§ 2255 motion.     See United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).      In order to obtain authorization to file a second

or successive § 2255 motion, a movant must assert claims based on

either:    (1)    a    new    rule    of    constitutional   law,   previously


                                      - 2 -
unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence that would be

sufficient to establish by clear and convincing evidence that no

reasonable factfinder would have found the movant guilty of the

offense.    28 U.S.C. § 2244(b) (2000). Caldwell’s claims do not

satisfy either of these conditions.       Therefore, we decline to

authorize   Caldwell   to   file   a   successive   §   2255    motion.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               DISMISSED




                               - 3 -